NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WELMER OCHOA-DELEON, AKA Carlos No. 16-71693
Deleon-Ochoa, AKA Lalo Ochoa, AKA
Lola Ochoa, AKA Otto Ochoa, AKA   Agency No. A200-245-963
Welmer Dionel Ochoa,

                Petitioner,                     MEMORANDUM*

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Welmer Ochoa-Deleon, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his request for a continuance and denying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his application for cancellation of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We deny in part and dismiss in part the petition for review.

      Ochoa-Deleon has waived any challenge to the agency’s denial of his

request for a continuance and his application for cancellation of removal. See Rizk

v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an opening

brief are waived).

      We lack jurisdiction to consider Ochoa-Deleon’s unexhausted contentions

regarding asylum and related relief. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency). Accordingly, we deny his

related request for judicial notice. See Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010) (stating standard for review of out-of-record evidence).

      We lack jurisdiction to consider Ochoa-Deleon’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    16-71693